      Case 2:20-cv-02081-JAM-DB Document 6 Filed 11/04/20 Page 1 of 2


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   FIEL D. TIGNO, State Bar No. 161195
     Supervising Deputy Attorney General
 3   KELSEY LINNETT, State Bar No. 274547
     Deputy Attorney General
 4    1515 Clay Street, 20th Floor
      P.O. Box 70550
 5    Oakland, CA 94612-0550
      Telephone: (510) 879-0986
 6    Fax: (510) 622-2270
      E-mail: Kelsey.Linnett@doj.ca.gov
 7   Attorneys for Office of the California State
     Controller and State Controller Betty T. Yee
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12
13   BRIANNA BOLDEN-HARDGE,                                 Case No. 2:20-cv-02081 JAM-DB

14                                             Plaintiff,

15                  v.                                      STIPULATION ON SERVICE AND
                                                            TIME FOR DEFENDANTS TO
16                                                          RESPOND TO COMPLAINT AND
     OFFICE OF THE CALIFORNIA STATE                         ORDER
17   CONTROLLER and BETTY T. YEE in her
     official capacity as California State                  Dept:         Courtroom 6, 14th Floor
18   Controller,                                            Judge:        Hon. John A. Mendez
                                                            Action Filed: October 19, 2020
19                                         Defendants.
20
21         IT IS HEREBY STIPULATED by and between the parties Plaintiff Brianna Bolden-
22   Hardge (“Plaintiff”), Defendant Office of California State Controller and Defendant Betty T. Yee,
23   in her official capacity as State Controller of the State of California (collectively, “Defendants”),
24   through their respective attorneys:
25         The complaint in this matter was filed on October 19, 2020.
26         Plaintiff requested that Defendants waive service of a summons in this action and emailed a
27   copy of the complaint to Defendants. The parties agree to treat this request as sent on October 22,
28   2020, when counsel for the parties had an opportunity to discuss the request.
                                                    1



                      Stipulation on Service and Time to Respond to Complaint and Order (2:20-cv-02081)
      Case 2:20-cv-02081-JAM-DB Document 6 Filed 11/04/20 Page 2 of 2


 1         Defendants agree to save the cost of service of a summons and an additional copy of the

 2   complaint in this lawsuit by not requiring that Defendants be served with judicial process in the
 3   manner provided by Federal Rule of Civil Procedure 4.
 4         Defendants will retain all defenses or objections to the lawsuit or to the jurisdiction
 5   or venue of the court except for objections based on a defect in the summons or in the service of
 6   the summons and complaint.
 7         Consistent with Federal Rules of Civil Procedure 4 and 12, Defendants will have until

 8   December 21, 2020 to respond to the complaint, which is 60 days from October 22, 2020.

 9         IT IS SO STIPULATED.

10   Dated: October 26, 2020                            XAVIER BECERRA
                                                        Attorney General of California
11
12
13
                                                        KELSEY LINNETT
14                                                      Deputy Attorney General
                                                        Attorneys for Office of the California State
15                                                      Controller and State Controller Betty T. Yee
16   Dated: October 26, 2020
                                                        JAMES A. SONNE
17                                                      Harvard Law School Religious Freedom Clinic
                                                        ZEBA A. HUQ
18                                                      Stanford Law School Religious Liberty Clinic
                                                        WENDY MUSELL
19                                                      The Law Offices of Wendy Musell
                                                        Attorneys for Plaintiff Brianna Bolden-Hardge
20
            IT IS SO ORDERED.
21
22   Dated: November 4, 2020                            /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
23                                                      UNITED STATES DISTRICT CURT JUDGE
24
25
26

27

28
                                                         2
                     Stipulation on Service and Time to Respond to Complaint and Order (2:20-cv-02081)
